1
2
3
4
5
6
7
8                IN THE UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No. CV 18-7446 MRW
     JOSEPHINE F.,1
12                                             JUDGMENT
                       Plaintiff,
13
                  v.
14
     ANDREW SAUL,
15   Commissioner of Social Security,
16                     Defendant.
17
18         It is the judgment of this Court that the decision of the Administrative Law
19   Judge is AFFIRMED. Judgment is hereby entered in favor of Defendant.
20
21
22   Date: July 3, 2019                    ___________________________________
                                           HON. MICHAEL R. WILNER
23                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
           1
                  Partially redacted in compliance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
